IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KS DEVELOPMENT COMPANY, L.P.            : No. 839 MAL 2016
AND KS DEVELOPMENT COMPANY 2,           :
L.P.,                                   :
                  Petitioners           : Petition for Allowance of Appeal from
          v.                            : the Order of the Commonwealth Court
                                        :
LOWER NAZARETH TOWNSHIP AND             :
AAA OF NORTHAMPTON, ROBERT AND          :
BEVERLY HOYER, WIND-DRIFT REAL          :
ESTATE ASSOCIATES, WOODMONT             :
PROPERTIES,                             :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.